Name: Regulation No 7/66/Euratom, 122/66/EEC of the Councils of 28 July 1966 laying down the list of places for which a transport allowance may be granted, the maximum amount of that allowance and the rules for granting it
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 Avis juridique important|31966R0122Regulation No 7/66/Euratom, 122/66/EEC of the Councils of 28 July 1966 laying down the list of places for which a transport allowance may be granted, the maximum amount of that allowance and the rules for granting it Official Journal 150 , 12/08/1966 P. 2751 - 2752 Finnish special edition: Chapter 1 Volume 1 P. 0031 Swedish special edition: Chapter 1 Volume 1 P. 0031 Danish special edition: Series I Chapter 1965-1966 P. 0187 English special edition: Series I Chapter 1965-1966 P. 0214 Greek special edition: Chapter 01 Volume 1 P. 0099 Spanish special edition: Chapter 01 Volume 1 P. 0115 Portuguese special edition Chapter 01 Volume 1 P. 0115 ++++( 1 ) OJ NO 45 , 14 . 6 . 1962 , P . 1385/62 . REGULATION NO 122/66/EEC OF THE COUNCILS OF 28 JULY 1966 LAYING DOWN THE LIST OF PLACES FOR WHICH A TRANSPORT ALLOWANCE MAY BE GRANTED , THE MAXIMUM AMOUNT OF THAT ALLOWANCE AND THE RULES FOR GRANTING IT THE COUNCIL OF THE EUROPEAN ATOMIC ENERGY COMMUNITY , THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION NO 31 ( EEC ) , 11 ( EAEC ) ( 1 ) ON THE STAFF REGULATIONS OF OFFICIALS AND THE CONDITIONS OF EMPLOYMENT OF OTHER SERVANTS OF THE EUROPEAN ECONOMIC COMMUNITY AND THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND , IN PARTICULAR ARTICLE 14B OF ANNEX VII TO THOSE STAFF REGULATIONS AND ARTICLES 22 AND 67 OF THOSE CONDITIONS OF EMPLOYMENT ; HAVING REGARD TO THE PROPOSALS FROM THE COMMISSION OF THE EUROPEAN ATOMIC ENERGY COMMUNITY AND THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS IT IS FOR THE COUNCILS , ACTING IN ACCORDANCE WITH THE PROCEDURE REFERRED TO IN ARTICLE 65 ( 3 ) OF THE STAFF REGULATIONS , TO LAY DOWN THE LIST OF PLACES FOR WHICH A TRANSPORT ALLOWANCE MAY BE GRANTED , THE MAXIMUM AMOUNT OF THAT ALLOWANCE AND THE RULES FOR GRANTING IT ; HAVE ADOPTED THIS REGULATION : ARTICLE 1 AN OFFICIAL EMPLOYED IN A PLACE WHERE THE PROBLEM OF TRANSPORT IS RECOGNISED AS BEING PARTICULARLY DIFFICULT AND ACUTE BECAUSE OF THE DISTANCE BETWEEN PLACES OF RESIDENCE AND THE PLACE OF WORK MAY BE GIVEN A TRANSPORT ALLOWANCE UNDER THE CONDITIONS SET OUT BELOW . ARTICLE 2 1 . THE PLACES OF EMPLOYMENT FOR WHICH THE ALLOWANCE REFERRED TO IN ARTICLE 1 MAY BE GRANTED SHALL BE : GERMANY : GARCHING GUNDREMMINGEN FRANCE : FONTENAY-AUX-ROSES SACLAY CADARACHE CHOOZ EPOISSES ITALY : CENTRALE DE LATINA CENTRALE DE GARIGLIANO CASACCIA NETHERLANDS : PETTEN DODEWAARD UNITED KINGDOM : WINFRITH . 2 . IN ADDITION TO THE PLACES REFERRED TO IN PARAGRAPH 1 , A TRANSPORT ALLOWANCE MAY ALSO BE GRANTED IN RESPECT OF PLACES WHERE THERE ARE NOT MORE THAN THREE OFFICIALS . IN THIS CASE , THE COMMISSIONS SHALL NOTIFY THE COUNCILS AND THE LIST SUBMITTED SHALL BE DEEMED TO HAVE BEEN APPROVED IF WITHIN SIX WEEKS NO DELEGATION HAS EXPRESSED A WISH TO CONTEST THE GRANTING OF THE TRANSPORT ALLOWANCE IN RESPECT OF THOSE PLACES . ARTICLE 3 TRANSPORT ALLOWANCES SHALL BE GRANTED ONLY TO OFFICIALS WHO : - BECAUSE OF DIFFICULT HOUSING CONDITIONS IN THE PLACE OF EMPLOYMENT CANNOT OBTAIN APPROPRIATE ACCOMODATION ON PAYMENT OF A MONTHLY RENT WHICH , EXCLUDING , WHERE APPROPRIATE , THE COST OF UTILITIES SUCH AS HEATING , WATER , GAS , ELECTRICITY AND MAINTENANCE SERVICES , AMOUNTS TO LESS THAN : 18 % FOR OFFICIALS UP TO AND INCLUDING GRADE B2 , 20 % FOR OFFICIALS FROM GRADE B1 TO GRADE A4 , 22 % FOR OFFICIALS ABOVE GRADE A4 , OF THE TOTAL EMOLUMENTS AS DETERMINED BELOW , AND PAY RENT OF MORE THAN 10 % OF THE TOTAL EMOLUMENTS AS DETERMINED BELOW . TOTAL EMOLUMENTS SHALL COMPRISE BASIC SALARY PLUS EXPATRIATION ALLOWANCE AND HEAD OF HOUSEHOLD ALLOWANCE , LESS THE COMPULSORY DEDUCTIONS REFERRED TO IN ARTICLE 64 OF THE STAFF REGULATIONS AND COMMUNITY TAX . THE AMOUNT THUS OBTAINED SHALL BE ADJUSTED BY THE CORRECTIVE FACTOR APPLICABLE AT THE PLACE OF EMPLOYMENT OF THE OFFICIAL CONCERNED . NO ALLOWANCE SHALL BE GRANTED IN CASES WHERE IT IS POSSIBLE TO MAKE USE OF JOINT MEANS OF TRANSPORT , NOR WHERE A SERVICE CAR IS USED , NOR WHERE A STANDARD LOCAL TRAVEL ALLOWANCE IS GRANTED . THE AMOUNT OF THE TRANSPORT ALLOWANCE SHALL BE : - BFRS 600 PER MONTH WHERE THE DISTANCE BETWEEN THE OFFICIAL'S PLACE OF RESIDENCE AND PLACE OF WORK IS NOT LESS THAN 20 KILOMETERS AND NOT MORE THAN 30 KILOMETERS ; - BFRS 1000 PER MONTH WHERE THE DISTANCE BETWEEN THE OFFICIAL'S PLACE OF RESIDENCE AND PLACE OF WORK IS GREATER THAN 30 KILOMETERS . ARTICLE 4 THIS REGULATION SHALL ENTER INTO FORCE ON 1 JANUARY 1966 . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 28 JULY 1966 . FOR THE COUNCILS THE PRESIDENT S . A . POSTHUMUS